    Case 1:21-cv-00110-MSM-PAS Document 1 Filed 03/05/21 Page 1 of 7 PageID #: 1



                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF RHODE ISLAND

-------------------------------------------------------   x
VERIZON SICKNESS AND ACCIDENT                             :               Civil Action No.:
DISABILITY BENEFIT PLAN FOR NEW                           :
ENGLAND ASSOCIATES,                                       :
                                                          :
                                Plaintiff,                :                 COMPLAINT
                                                          :
         - against –                                      :
                                                          :
JACQUELINE ROGERS, and AFFILIATED                         :
LAW OFFICES OF RICHARD M. SANDS,                          :
INC.                                                      :
                                                          :
                                 Defendants.              x
-------------------------------------------------------

             Verizon Sickness and Accident Disability Plan for New England Associates (“Plaintiff” or

    “Verizon Plan”), by and through its attorneys, Robinson & Cole LLP, submits this Complaint against

    Jacqueline Rogers and Affiliated Law Offices of Richard M. Sands, Inc. (collectively, “Defendants”),

    for equitable relief to redress violations of, and to enforce, the terms of the Plan pursuant to the

    Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001, et seq. (“ERISA”).

                                          JURISDICTION AND VENUE

             1.        This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29 U.S.C.

    § 1132(a)(3).

             2.       This Court has personal jurisdiction over Defendants in this case as they are citizens

    of the State of Rhode Island, and the acts and omissions complained of were committed by

    Defendants in Rhode Island, pursuant to 28 U.S.C. § 1132(e)(2).

             3.       Venue is proper in this Court because the breaches of the Plan terms occurred and

    continue to occur within the District of Rhode Island, Defendants are residents of Rhode Island, and

    a substantial portion of the specified funds which form the relief sought are, on information and belief,

    situated in Rhode Island. See 29 U.S.C. § 1132(e)(2); 28 U.S.C. § 1391(b)(1)-(2).

    22006706-v1
Case 1:21-cv-00110-MSM-PAS Document 1 Filed 03/05/21 Page 2 of 7 PageID #: 2



                                              PARTIES

       4.      The Verizon Plan is a self-funded “employee welfare benefit plan,” as defined by 29

U.S.C. § 1002(1). The Verizon Plan provides health care benefits to Verizon employees and their

eligible dependents.

       5.      At all times relevant to this Complaint, defendant Jacqueline Rogers (“Rogers”) was

an employee of Verizon, Inc., and a participant in, and Covered Person under, the Verizon Plan. Upon

information and belief, Rogers is a citizen of Rhode Island residing in Greene, Rhode Island.

       6.      Defendant Affiliated Law Offices of Richard M. Sands, Inc., a/k/a Sands Law Offices

(“the Sands Firm” or “the Firm”), is a Rhode Island corporation with its principal place of business

in Warwick, Rhode Island. The Firm, through Richard M. Sands, represented Rogers in connection

with injuries sustained in a motor vehicle accident on October 27, 2016 (“Rogers Litigation”).

                                               FACTS

       7.      The terms of the Verizon Plan are set forth and contained in the Verizon Sickness and

Accident Disability Benefit Plan for New England Associates Summary Plan Description (“SPD”),

PN 559, effective January 1, 2013.

       8.      The SPD provides full rights to the Verizon Plan to recover from employees or

beneficiaries, including Rogers, for the cost of benefits paid on their behalf under the Verizon Plan.

The SPD states, in pertinent part:

               Subrogation and Third-Party Reimbursement

               If you recover any charges for covered expenses from a third party (for
               example, as a result of a lawsuit from an automobile accident), the Plan’s
               provision for subrogation and reimbursement takes effect. Under these
               procedures, the claims administrator’s subrogation vendor tries to recover
               money that has bene paid (or should be paid) on behalf of a third party (the
               other driver, in this example) whose negligence or wrongful actions caused
               illness or injury to a Plan participant. In this example of a car accident, should
               the Plan provide benefits because of your accident, the Plan has the right to
               recover the amount of these benefits from the negligent person or by obtaining
               a reimbursement from that person’s insurance company – or from you if
                                                   2
Case 1:21-cv-00110-MSM-PAS Document 1 Filed 03/05/21 Page 3 of 7 PageID #: 3



               settlement amounts have been paid to you by the negligent person or his or
               her insurer.
               …
               The subrogation and reimbursement provisions also mean that if you make a
               liability claim against a third party after you have received benefits from the
               Plan, you must include the amount of those benefits as part of the damages
               you claim. If the claim proceeds to a settlement or judgment in your favor, you
               must reimburse the Plan for the benefits you received. You and your
               dependents must grant a lien to the Plan and you and your depends must assign
               to the Plan any benefits received under any insurance policies or other
               coverages. As a condition of eligibility for benefits, you and your dependents
               must agree to cooperate with the claims administrator’s subrogation vendor in
               carrying out the Plan’s subrogation and reimbursement rights. Cooperation
               means you must respond promptly and fully with inquiries from the claims
               administrator’s subrogation vendor and take what action the claims
               administrator’s subrogation vendor requests to help recover the value of
               benefits provided under the Plan. If you do not, any amounts which could
               have been recovered through subrogation may be deducted from future Plan
               payments. In any case, Verizon will require payment from you only for
               amounts recovered that are net of your legal costs related to the action.

       9.      Rogers suffered injuries in a motor vehicle accident in which her vehicle was struck

from behind on or about October 27, 2016, and as a result of those injuries, Rogers was temporarily

disabled.

       10.     In connection with these injuries, the Verizon Plan provided health benefit coverage

and paid for the cost of health care benefits on behalf of Rogers.

       11.     As a result of the accident, the Verizon Plan provided disability benefit coverage and

paid benefits to Rogers in the amount of $44,962.50.

       12.     Because the Verizon Plan is self-funded, both of these payments were paid directly

from the assets of the Verizon Plan.

       13.     In connection with the motor vehicle accident, the Sands Firm commenced the Rogers

Litigation seeking recovery for the damages Rogers sustained. The Rogers Litigation was settled for

an amount exceeding $100,000.

       14.     Prior to the settlement of the Rogers Litigation, the Verizon Plan, through its

subrogation vendor, gave notice to the Sands Firm of the Verizon Plan’s rights to subrogation and
                                                  3
Case 1:21-cv-00110-MSM-PAS Document 1 Filed 03/05/21 Page 4 of 7 PageID #: 4



reimbursement from any and all proceeds of a payment, settlement, or favorable judgment in the

Rogers Litigation.

       15.     The Sands Firm, on behalf of Rogers, satisfied the Verizon Plan’s health care lien.

However, despite the Verizon Plan’s repeated demands for reimbursement of the disability benefit

payment of $44,962.50, Defendants have failed or refused to satisfy their obligations under the terms

of the Verizon Plan, specifically their obligation to reimburse the Verizon Plan for the disability

benefits paid to Rogers resulting from the motor vehicle accident.

       16.     On information and belief, Rogers received a portion of the settlement proceeds from

the Rogers Litigation, despite notice of the Verizon Plan’s lien in the amount of $44,962.50 from the

funds obtained for Rogers in the Rogers Litigation.

       17.     On information and belief, the Sands Firm holds or was disbursed a portion of the

proceeds of the Rogers Litigation, despite notice of the Verizon Plan’s reimbursement interest in the

amount of $44,962.50 from the funds obtained for Rogers in the Rogers Litigation.

                              COUNT ONE
         VIOLATION OF TERMS OF THE PLAN UNDER 29 U.S.C. § 1132(a)(3)
                     AS AGAINST JACQUELINE ROGERS

       18.     Plaintiff incorporates by reference and realleges the allegations set forth in paragraphs

1-17 above as if the same were set forth separately herein.

       19.     Plaintiff seeks equitable relief, including but not limited to restitution, imposition and

enforcement of a constructive trust, and a declaration of rights under the Verizon Plan against Rogers

pursuant to 29 U.S.C. § 1132(a)(3)(B)(i) to redress violations of the terms of the Verizon Plan.

       20.     By refusing to cooperate with the Verizon Plan to protect its rights, and by refusing to

reimburse the Verizon Plan for the cost of the disability benefits paid on behalf of Rogers from the

settlement in the Rogers Litigation, Rogers has violated the terms of the Verizon Plan.




                                                   4
Case 1:21-cv-00110-MSM-PAS Document 1 Filed 03/05/21 Page 5 of 7 PageID #: 5



        21.     Plaintiff is entitled to an order declaring the Verizon Plan’s rights to the amount of

funds ($44,962.50), imposition and enforcement of a constructive trust in that amount, and requiring

Rogers to make restitution of that amount to Plaintiff.

                              COUNT TWO
         VIOLATION OF TERMS OF THE PLAN UNDER 29 U.S.C. § 1132(a)(3)
                       AS AGAINST THE SANDS FIRM

        22.     Plaintiff incorporates by reference and realleges the allegations set forth in paragraphs

1-21 above as if the same were set forth separately herein.

        23.     Plaintiff seeks equitable relief, including but not limited to restitution, disgorgement,

imposition and enforcement of a constructive trust, and a declaration of rights under the Verizon Plan

against the Sands Firm pursuant to 29 U.S.C. § 1132(a)(3)(B)(i) to redress violations of the terms of

the Verizon Plan.

        24.     By refusing to cooperate with the Verizon Plan to protect its rights, and by refusing to

reimburse the Verizon Plan for the cost of the disability benefits paid on behalf of Rogers from the

settlement in the Rogers Litigation, the Sands Firm has violated the terms of the Verizon Plan.

        25.     Because the acts of the Sands Firm violated the terms of the Verizon Plan, Plaintiff is

entitled to an order declaring the Verizon Plan’s rights to the amount of funds ($44,962.50), imposition

and enforcement of a constructive trust in that amount, and requiring the Sands Firm to make

restitution of, or to disgorge, that amount to Plaintiff.




                                                    5
Case 1:21-cv-00110-MSM-PAS Document 1 Filed 03/05/21 Page 6 of 7 PageID #: 6



                                      PRAYER FOR RELIEF


        WHEREFORE, Plaintiff Verizon Sickness and Accident Disability Plan for New England

Associates requests the following equitable relief:

        (i)     Entry of an order granting to Plaintiff a declaratory judgment setting forth the Verizon

Plan’s rights to specified funds in the amount of $44,962.50, from the proceeds of the Rogers

Litigation;

        (ii)    Imposition and enforcement of a constructive trust for the benefit of Plaintiff and

against Defendants in the amount of $44,962.50, the same representing specified funds, from the

proceeds of the Rogers Litigation;

        (iii)   Enforcement of the terms of the Verizon Plan against the Defendants, requiring the

Defendants to make restitution and/or disgorgement to Plaintiff in the amount of $44,962.50 from

the proceeds of the Rogers Litigation;

        (iv)    Entry of an order requiring Defendants to pay Plaintiff’s attorney’s fees and costs

pursuant to 29 U.S.C. § 1132(g);

        (v)     Awarding to Plaintiff interest on the amount to which Plaintiff is entitled by the sought

declaratory judgment, taxed as part of the restitution, disgorgement, or constructive trust proceeds, at

the maximum rate and in all forms allowed under applicable law; and

        (vi)    Award to Plaintiff any other relief to which the Verizon Plan is entitled and which the

Court may find to be just, equitable, and proper.




                                                      6
Case 1:21-cv-00110-MSM-PAS Document 1 Filed 03/05/21 Page 7 of 7 PageID #: 7



                                             VERIZON SICKNESS AND
                                             ACCIDENT DISABILITY
                                             BENEFIT PLAN FOR NEW
                                             ENGLAND ASSOCIATES,
                                                  Plaintiff


                                   By:       ______________________________
                                             Dana M. Horton, #6251
                                             ROBINSON & COLE LLP
                                             One Financial Plaza, 14th Floor
                                             Providence, RI 02903
                                             Tel. No. (401) 709-3300
                                             Fax No. (401) 709-3399
                                             Email: dhorton@rc.com

                                             Counsel for Plaintiff Verizon Sickness and Accident
                                             Disability Plan for New England Associates




                                         7
